Citation Nr: 1402601	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke other than right upper extremity numbness and weakness.  


REPRESENTATION

Appellant represented by:	Daniel  G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from April 1981 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2009, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  

A Board decision in August 2011 granted compensation under 38 U.S.C.A. § 1151 for residuals of a stroke, including right upper extremity numbness and weakness.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as he disagreed with the residuals granted.  In an Order dated in January 2013, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision only so far as it failed to adjudicate a claim for residuals other than right upper extremity numbness and weakness and remand the case for readjudication in accordance with the JMR.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  As noted above, in August 2011, the Board concluded that the criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke, including right upper extremity numbness and weakness, were met.  The Veteran contends that he has other residuals such as vision problems, speech problems, pain, inability to control bladder and/or bowel movements, and paralysis.  The Veteran has not been afforded a comprehensive VA examination to determine the extent of his stroke residuals.  Therefore, the Board concludes that a remand is necessary to determine the full extent of additional disability resulting from a July 2005 stroke.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service stroke residuals treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Medical Center (VAMC) in Cleveland, Ohio.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature and extent of all residuals from a July 2005 stroke.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations of residuals of a July 2005 stroke should be annotated in the examination report.  In particular, the examiner should discuss whether the Veteran has speech impairment; vision impairment; bladder and bowel impairment; paralysis; and any other residuals reported by the Veteran.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  








(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



